Opinion issued May 9, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-01080-CV
                           ———————————
                 MIGUEL A. OLGUIN-RAMIREZ, Appellant
                                        V.
            OFFICE OF THE ATTORNEY GENERAL, Appellee


                   On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-04351


                         MEMORANDUM OPINION

      Appellant, Miguel A. Olguin-Ramirez, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041; Order, Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before
the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). Further, appellant has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See TEX.

R. APP. P. 5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                       PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                           2